DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  In virtue of the communication filed on 04/27/2020 claims 28-31, 34-36 are pending in the present application, claims 28, 34, 36 being independent.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification ONLY when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Otherwise the broadest reasonable interpretation prohibits importing limitations from the specification in to the claims. 
Response to Arguments


Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. The Applicant makes various arguments with respect to the teaching of d1 in view of d2  and/or in view of d3, the Examiner respectfully disagrees with all the Applicant assertion. The Examiner notes that although narrow sections of the reference are cited, in order to understand the context of such recitations a broader reading of the reference as a whole must be employed. In addressing Applicant arguments the Applicant begins with claim 34, as asserts “In this regard, the decision of "including allowing the UE only to make calls" is made by "the user" via the "UI 400" on the "MS [a.k.a. UE]," as opposed to being decided by a network entity . 
Regarding claim 36, the Applicant asserts “Applicant does not see how D2 teaches the "P-CSCF" that performs the step of "sending, the SIP INVITE message to a selected CSCF for handling the session establishment" "in response to determining that the UE is associated with a temporary record which indicates the UE is not authenticated and that Local Operator Services, LOS, are desired." Emphasis added. As such, Applicant respectfully maintains claim 36 
Regarding claim 28, the Applicant asserts that the current rejection does not teach limitations added by amendment. The Limitations of claim 1 as amended include ”A method for manual roaming in a telecommunications network and implemented in a User Equipment, UE, the method comprising: sending, to a node in the telecommunications network, a request to access the telecommunications network, the request comprising an indication that Local Operator Services, LOS, or Restricted LOS, RLOS, are desired; receiving a response to the request; and performing one of the following actions: establishing an Internet Protocol, IP, Multimedia Subsystem, IMS, session based on a default profile created by a Serving Call / .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-31, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-2019053139 to Basu Mallick et al (hereinafter d1) in view of United States Patent Application Publication US-20190053328 to Kunz et al (hereinafter d2) in view of WIPO Publication WO-2017169904 (referencing United States Patent Application Publication US-20190028957 to Hashimoto et al as a translation thereof) (hereinafter d3).
Regarding claim 34, as to the limitation “A method”d1 teaches techniques in the field of endeavor of wireless communication, and more specifically to Restricted Local Services (see d1 para. 0001-0003), wherein the techniques are embodied as a system (see d1 Fig. 1) including  devices (see d1 Fig. 11) that include such elements as memory (see d1 Fig. 11 element 1170), a controller connected to the memory (see d1 Fig. 11 element 1120), wherein the memory stores instructions executed by the processor (see d1 para. 0082) which control execution of method steps contained in the instructions (see d1 Figs. 2,3, 6, 7, 9, 10);
as to the limitation “for manual roaming in a telecommunications network and implemented in a Serving Call / Session Control Function, S-CSCF, the method comprising: receiving a request to access the telecommunications network, the request comprising an International Mobile Subscriber Identity, IMSI, number associated with a User Equipment, UE, and an indication that Restricted Local Operator Services, RLOS, are desired; determining that the request is for RLOS; in response to determining that the RLOS are desired, creating a record for the UE and a default profile allowing the UE to only make calls” d1 discloses discovery and access of restricted local services for unauthenticated UEs (see d1 para. 0001-0003) including  application to Voice over LTE (VoLTE) (see d1 para. 0021), user input indicating a choice to use PARLOS,  including manual PLMN selection performed on PLMNs that support PARLOS (i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding Restricted Local Services to incorporate the details of RLOS registration as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed 
As to the limitation “the request comprising an International Mobile Subscriber Identity, IMSI, number associated with a User Equipment, UE,” d1 in view of d2 disclose SIP REGISTER (see d2 para. 0020) (i.e. request) which includes at least an identifier of the UE and RLOS profile creation (i.e. creating a record for the UE and a default profile) (see d2 para. 0021-0023) wherein in the identifier may be implemented as any one of a number of identifiers including IMSI (see d1 para. 0023, 0024, 0049). 
Regarding claim 35, as to the limitation “the method of claim 34 wherein the request comprises a Session Initiation Protocol, SIP, REGISTER message” d1 in view of d2 disclose the method of claim 34 as set forth above, d1 in view of d2 also disclose implementation using the known SIP REGISTER message (see d2 para. 0020, Fig. 2).

as to the limitation “for manual roaming in a telecommunications network and implemented in a Proxy Call / Session Control Function, P-CSCF, the method comprising: receiving from a User Equipment, UE, a SIP INVITE message for establishing a session; in response to determining that the UE is associated with a temporary record which indicates the UE is not authenticated and that Local Operator Services, LOS, are desired, sending, the SIP INVITE message to a selected CSCF for handling the session establishment” d1 discloses discovery and access of restricted local services for unauthenticated UEs (see d1 para. 0001-0003) including  application to Voice over LTE (VoLTE) (see d1 para. 0021), user input indicating a choice to use PARLOS,  including manual PLMN selection performed on PLMNs that support PARLOS (i.e. manual roaming) (see d1 para. 0026; Fig. 2), the method including performing PARLOS registration (see d2 Fig. 2 step 250) which includes at least a request (see d1 Fig. 6, 7; para. 0038) with an indication that RLOS series are desired and response and/or registration including creating record of the UE and default profile (see d1) including allowing the UE only to make calls (see d1 para. 0029). However, d1 does not appear to explicitly disclose “implemented in a Proxy Call / Session Control Function, P-CSCF,” “SIP INVITE message for 

Regarding claim 28, as to the limitation “A method”d1 teaches techniques in the field of endeavor of wireless communication, and more specifically to Restricted Local Services (see d1 para. 0001-0003), wherein the techniques are embodied as a system (see d1 Fig. 1) including  devices (see d1 Fig. 11) that include such elements as memory (see d1 Fig. 11 element 1170), a controller connected to the memory (see d1 Fig. 11 element 1120), wherein the memory stores 
as to the limitation “for manual roaming in a telecommunications network and implemented in a User Equipment, UE, the method comprising: sending, to a node in the telecommunications network, a request to access the telecommunications network, the request comprising an indication that Local Operator Services, LOS, or Restricted LOS, RLOS, are desired” d1 discloses discovery and access of restricted local services for unauthenticated UEs (see d1 para. 0001-0003) including  application to Voice over LTE (VoLTE) (see d1 para. 0021), user input indicating a choice to use PARLOS,  including manual PLMN selection performed on PLMNs that support PARLOS (i.e. manual roaming) (see d1 para. 0026; Fig. 2), the method including performing PARLOS registration (see d2 Fig. 2 step 250) which includes at least a request (see d1 Fig. 6, 7; para. 0038) with an indication that RLOS series are desired and response and/or registration including creating record of the UE and default profile (see d1) including allowing the UE only to make calls (see d1 para. 0029). However, d1 does not appear to explicitly disclose “receiving a response to the request,”, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to providing restricted services for unauthenticated user equipment including implementation in S-CSCF (see d2 para. 0015) for VoLTE (see d2 para. 0016), implementation of SIP including SIP REGISTER (see d2 para. 0020) (i.e. request) which includes at least an identifier of the UE and RLOS profile creation (i.e. creating a record for the UE and a default profile) (see d2 para. 0021-0023), RLOS indication in a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding Restricted Local Services to incorporate the details of RLOS registration as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to provide restricted access to local services on a non-proprietary basis (see d2 para. 0002) as is suggested by d2 as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of providing restricted access to local services on a non-proprietary basis (see d2 para. 0002) without undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitation “establishing an Internet Protocol, IP, Multimedia Subsystem, IMS, session based on a default profile created by a Serving Call / Session Control Function, S-CSCF, if the RLOS is desired”  and “wherein establishing the IMS session comprises indicating that the 

Regarding claim 30, as to the limitation “the method of claim 28 wherein the node in the telecommunications network comprises a Call / Session Control Function, CSCF” d1 in view of d2 discloses the method of claim 28 as set forth above, d1 in view of d2 also discloses implementation in CSCF (see d2 para. 0020).
Regarding claim 31, as to the limitation “The method of claim 30 wherein the CSCF comprises a Proxy CSCF, P-CSCF” d1 in view of d2 discloses the method of claim 28 as set forth above, d1 in view of d2 also discloses implementation in CSCF (see d2 para. 0020) including at least as P-CSCF (see d2 para. 0020).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to review the noted art below in their entirety prior to presenting amendments and specifically not how any amendment distinguishes over the art noted below. 
US 20190028957 A1 to HASHIMOTO; Takeshi et al. discloses a portable terminal; a mobility management device that manages mobility of the portable terminal; a first gateway that connects the portable terminal to a first network; and a second gateway that connects the portable terminal to a second network. Based on a result of determining whether to connect the portable terminal to the first network via the first gateway or connect the portable terminal to the second network via the second gateway, the mobility management device switches between causing the portable terminal to use first contract information for connection to the first network via the first gateway and causing the portable terminal to use second contract information for connection to the second network via the second gateway.

The Examiner notes that the Applicant failed to address the additional references provided. Therefore the Examiner again makes note of additional art in order to provide the Applicant with the best view of the art of record. Any future Amendment/Argument 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643